           Case 1:20-cv-02769-VSB Document 14 Filed 05/05/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------X
                                                          :                         5/5/2020
JOHN STANISE,                                             :
                                                          :
                                        Plaintiff,        :
                                                          :        20-CV-2769 (VSB)
                      -against-                           :
                                                          :             ORDER
VICTOR LORIA,                                             :
                                                          :
                                        Defendant. :
                                                          :
----------------------------------------------------------X

VERNON S. BRODERICK, United States District Judge:

        I am in receipt of Defendant Victor Loria’s (1) motion to transfer venue, (Doc. 12), and

(2) application for a temporary restraining order and preliminary injunction against Plaintiff John

Stanise pursuant to Federal Rule of Civil Procedure 65(a) and (b), (Doc. 13). To the extent

Defendant’s request for a temporary restraining order was meant to request such relief without

permitting Plaintiff to respond, I decline to entertain the application without giving Plaintiff the

opportunity to respond. I would be prepared to hold a telephonic conference relating to

Defendant’s motions as soon as Friday May 8, 2020, at 3:00 p.m. or as soon thereafter as the

parties agree. Accordingly, it is hereby:

        ORDERED that by the close of business on May 6, 2020, the parties shall meet and

confer on a briefing schedule for Defendant’s motions and provide the Court with a joint letter

setting forth that briefing schedule along with dates on which the parties would be available for a

telephonic hearing on the motions.
        Case 1:20-cv-02769-VSB Document 14 Filed 05/05/20 Page 2 of 2



SO ORDERED.

Dated: May 5, 2020
       New York, New York

                                         ______________________
                                         Vernon S. Broderick
                                         United States District Judge
